Case 18-50555-BLS Doc 15 Filed 11/19/18 Page 1 of 2

l'N THE UNITED STATES BANKRUPTCY COURT
FOR TI-IE DIS'I`RICT OF DELAWARE

 

 

In re? Chapter ll
ESSAR erEL MrNNEsorA LLC and ease NO_ 16-11626 (BLS)
EsML HOLDINGS rNC.,‘
(Jointly Ad_ministered)
Debtors.
sc MESABI LmGATIoN TRUSTEE,
Plainfiff’ Adv. Proc. No. 18-50555 (BLs)

V.

CENTRAL BANK OF INDIA, AND EXPORT
IMPORT BANK OF INDIA,

Defendams_ Re: Adv. Docket Nos. 10 & i L'{

 

 

ORDER APPROVING STIPULATION REGARDING TRUSTEE’S
EXTENSION OF TIME TO OBJECT TO THE MOTION 'I`O QISMISS

Upon consideration of the Stipulation Regardz'ng Trustee ’s Exrension of Time to
Object 10 the Motion to Dz`smiss. (the “Stipulation”),z a copy of which is attached to this Order as
Exhibit 1, and the Court having determined that (i) the Court has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is proper in this district pursuant to 28 U.S.C.
§ 1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b) and (iv) notice was
sufficient under the circumstances_; and after due deliberation, the Court, having determined that

good and adequate cause exists for approval of the Stipulation;

 

1 The last four digits of Essar Steel Minnesota LLC`s federal taxpayer identification number are 8770. The

last four digits of ESML Holdings Inc. ’s federal taxpayer identification number are 8071.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the

Stipulation.

DOCS¢DE:2219I9.1 56774/{)01

Case 18-50555-BLS Doc 15 Filed 11/19/18 Page 2 of 2

IT IS HEREBY ORDERED 'I`HA'I`:

i. The Stipulation is APPROVED.

2. The Parties are hereby authorized to take any and all actions reasonably
necessary to effectuate the terms of the Stipulation.

3. The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation interpretation, and enforcement of the Stipulation or this Order.

Dated: ilmi gton Delaware
l ,2018

 

UNITED STATES BANKRUPTCY .TUDGE

DOCS)DE:ZZ 191 9.1 56774."001

